Citation Nr: 0025316	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, claimed as recurring bilateral ankle sprains, to 
include an undiagnosed illness manifested by ankle pain.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine, rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
28, 1986 to August 20, 1986 and upon being called up for 
active duty had active military service from December 1990 to 
May 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

Following the July 2000 hearing in Washington, D.C., the 
veteran submitted additional evidence but initial 
consideration of that evidence by the RO was waived.  That 
evidence pertains to disability of the cervical and 
lumbosacral segments of the spine. 


REMAND

The veteran has testified that he has recurring tingling 
numbness which radiates from his low back down his left leg, 
muscle spasm, and receives treatment from Dr. DeNoia, a 
chiropractor on an average of twice a week but that he 
receives no VA treatment.  See pages 24 through 27 of the 
transcript of the July 2000 hearing.  It is also noted that 
he receives treatment from Dr. Model and it is not clear that 
all of his private medical reports have been obtained.  

Recently received private clinical records from Dr. DeNoia 
reflect current treatment for pathology of the veteran's 
cervical and lumbosacral segments of the spine, to include 
radiculopathy stemming from those segments.  It is not clear 
that all of the veteran's treatment records have been 
submitted from this doctor.  

At the hearing it was indicated that since the appeal stems 
from an initial rating action in January 1997 granting 
service connection for DDD of the lumbar spine, the veteran 
should be afforded a current VA rating examination.  Finally, 
it was claimed that the veteran underwent a VA physical 
examination for Persian Gulf War veterans in June 1999 at the 
VA facility in Manhattan.  That examination report is not of 
record.   

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As 
the veteran has identified records which could possibly make 
his compensation claims well grounded, and as these records 
are in the possession of the United States government, the 
Board believes that attempts must be made to obtain these 
records and associate them with the claims folder prior to 
reaching a decision in this case.  

In view of the foregoing the case is remanded for the 
following actions: 

1.  The RO, after obtaining any 
necessary information and authorization 
from the veteran, should contact Drs. 
Model and DeNoia and obtain the 
veteran's complete treatment folders.  
Any records obtained should be 
associated with the claims folder.  If 
the private clinical records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. 
§ 3.159(c) (1999).  The RO should also 
contact the VA facility in Manhattan to 
obtain a report of his June 1999 VA 

physical examination for Persian Gulf 
War veterans and associate it with the 
claims folder.   

2.  Thereafter the veteran should be 
afforded VA orthopedic and neurology 
examinations, the purpose of which is to 
ascertain the current severity of the 
service-connected DDD of the lumbar 
spine.  All indicated tests and studies 
should be accomplished and all clinical 
findings and subjective complaints 
should be reported in detail.

Special attention should be given to the 
presence or absence of pain, and the 
examiners should state at what point in 
the range of motion any pain occurs and 
at what point pain prohibits further 
motion.  The examiner(s) should describe 
any limitation of motion, instability 
and weakness, lack of normal endurance, 
functional loss due to pain, pain on 
use, weakened movement, excess 
fatigability, and incoordination.  These 
factors should be expressed in terms of 
additional limitation of motion, if 
possible.  The examiner(s) must obtain 
active and passive range of motion (in 
degrees) and state the normal range of 
motion.  The examiner(s) should also 
state whether there is any limitation of 
function and describe it.  The 
examiner(s) should provide complete 
rationale for all conclusions reached.  
All positive and negative findings must 
be recorded with respect to relevant 
symptoms, e.g., sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc.  If sciatic 
neuropathy is noted, it is requested 
that the examiners describe the extent 
of the symptomatology, in terms of 
effect on sensory and motor functions.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  

3.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.

4.  If any determination remains adverse 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons and bases for the decision 
reached.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).   

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

